Citation Nr: 1517573	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  97-34 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for joint pains and arthralgia, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for leg pain, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for night sweats, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for obstructive sleep apnea, claimed as sleep disturbances, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for neurological signs and symptoms, to include as due to an undiagnosed illness.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law 


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1991 to May 1991, to include service in the Southwest Asia theater of operations during the Persian Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 1997 and April 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2005, the Board denied service connection for the issues of entitlement to service connection for joint pain, leg pain and night sweats.  The Veteran appealed, and in June 2007, the United States Court of Appeals for Veterans Claims (Court) granted a joint motion to remand the case.  The Board remanded the matters in February 2009 and July 2012.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for joint pain, leg pain, headaches and neurological signs and symptoms are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is a Persian Gulf Veteran.

2.  The evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  

3.  The Veteran's night sweats are a symptom of his service-connected PTSD and/or sleep apnea (granted in current decision) and not a separate compensable disability or due to an undiagnosed illness.  


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Veteran's sleep apnea was caused or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for entitlement to service connection for night sweats, including as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the Board finds that the VA has satisfied its duties under the VCAA.  Specifically, letters were sent to the Veteran in January 2009 and January 2010 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claims, including claims based on undiagnosed illnesses.  The letters further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  

In regard to the duty to assist, the Veteran was afforded VA examinations in November 2009, March 2011, March 2013, September 2013 and June 2014.  The Board finds that the September 2013 and June 2014 examination reports are adequate because the examiners reviewed the case file, acknowledged the Veteran's statements and provided a medical opinion, along with supporting rationale.

Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. 
§ 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).  

VA is authorized to pay compensation to any Persian Gulf Veteran suffering from a "qualifying chronic disability."  A qualifying chronic disability includes (a) an undiagnosed illness; (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B) (West 2014). 

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a Veteran needs to show (1) that he is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a) (2014). 

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4). 

Initially, the Board observes the Veteran qualifies as a Persian Gulf Veteran.  The Veteran's DD-214 form notes that he served in Operation Desert Shield and received the Southwest Asia Service Medal during the Persian Gulf War.  See 38 C.F.R. § 3.2.

However, the Board finds that the Veteran does not have an undiagnosed illness or medically unexplained chronic multi-symptom illness in order to qualify for compensation under 38 C.F.R. § 3.317.  Nevertheless, the Board will conduct its analysis for service connection under 38 C.F.R. § 3.303(a).

Here, the evidence indicates that the Veteran has a current disability - namely sleep apnea.  Therefore, the Veteran meets the first element required for service connection.

The evidence of record is divided with regard to the issue of whether the Veteran experienced sleep apnea symptoms during service.  On the one hand, the Veteran stated that his ex-wife complained about his snoring and he often had headaches during service.  On the other hand, there are no service treatment records which corroborate the Veteran's assertions.  

In considering this evidence, the Board notes that VA adjudicators are directed to assess both medical and lay evidence when deciding disability compensation claims.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In this matter, the Board finds the Veteran competent to attest to what his experiences were during service, and any symptoms he may have experienced related to his sleep apnea.  Though the medical evidence of record does not fully support these statements, the Board will accept them as evidence that an in-service injury did occur.  See Buchanan, supra.  Therefore, the Veteran meets the second element required for entitlement to service connection.  

After carefully reviewing all the evidence, the Board finds that the evidence shows that the Veteran's sleep apnea is related to service.  There is competent and credible medical and lay evidence which weighs in favor of the claim for service connection.  
The Veteran was afforded a VA examination in June 2009 where the Veteran reported that he was diagnosed with fibromyalgia two to three years prior and sleep apnea in 2008.  He complained of joint pain, intermittent numbness in his feet and hands, fatigue, difficulty sleeping, night sweats, headaches and loose stools.  He reported the use of a continuous positive airway pressure (CPAP) machine for his sleep apnea.  

On examination, the examiner diagnosed the Veteran with lower extremity arthralgias; low back strain; upper and lower extremity paresthesias; sleep apnea; night sweats; headaches with migrainous characteristics; and history of loose stools.  The examiner noted that the Veteran had several characteristics of fibromyalgia, but could not conclusively give such a diagnosis without further testing to rule out peripheral neuropathy or a radiculopathy of the spine; a magnetic resonance imaging (MRI) of the knee; a computerized tomography (CT) to address the Veteran's headaches and a work up of the night sweats to exclude an undiagnosed infections.  He noted that the Veteran's sleep disturbance may be explained by his sleep apnea.  

The Veteran was afforded a VA examination in March 2011 where the examiner diagnosed the Veteran with obstructive sleep apnea.  He opined that the Veteran's symptoms are accounted for and the Veteran did not have any undiagnosed illnesses or a diagnosis of fibromyalgia.  

The March 2011 VA examiner opined that the Veteran's insomnia is "less likely than not a separate psychiatric or medical condition from his posttraumatic stress disorder (PTSD), but rather it is a part of his symptom complex associated with his ongoing PTSD."  "The Veteran continues to meet the diagnostic criteria for PTSD and his insomnia should be considered one of the many symptoms of that disorder from which he suffers."

In a March 2013 VA medical opinion report, the examiner noted that the Veteran's night sweats were not a part of the diagnostic criteria for the service-connected posttraumatic stress disorder (PTSD).  The VA psychiatric noted that other physical causes of night sweats should be ruled out and recommended that the Veteran be afforded a full physical examination to assess the etiology of the night sweats.  

In a September 2013 medical opinion, the clinician noted the Veteran's history of sleep disturbances which date back to his Gulf War experiences in 1990 and 1991; the Veteran's diagnosis of a sleep disorder in 2002; and the Veteran's 2008 diagnosis of sleep apnea.  The clinician noted that the Veteran has several symptoms attributable to his sleep apnea, including persistent daytime hypersomnolence, fatigue, headaches, night sweats, and restless leg symptoms.  The clinician reasoned that these symptoms varied based on how well the Veteran tolerated his CPAP mask and was able to achieve restorative sleep.  The clinician noted that "possibly greater therapy for [the Veteran's] PTSD would improve his ability to manage his obstructive sleep apnea with a mask.  

In his medical conclusion, the clinician noted that he was asked to address whether complaints of night sweats, sleep disturbances, headaches and neurological complaints were due to some known diagnosis and/or etiology, or are due to some unknown etiology.  The clinician opined that the Veteran's sleep apnea was at least as likely as not related to service.  He reasoned that the Veteran's unattributable symptoms of night sweats, headaches, nervous symptoms and sleep disturbance can be explained as rather normal consequences of either his known PTSD or sleep apnea or the confounding effect of their co-morbidity.  

The Veteran was afforded a VA examination in June 2014 where the examiner opined that the Veteran's sleep apnea was likely related to service.  The examiner reasoned that the Veteran's reports of snoring, insomnia and frequent headaches were likely the start of the Veteran's sleep apnea, although proper testing was not available.  The examiner noted that the Veteran only recently sought testing for sleep apnea; however, the examiner found the Veteran's reports of known symptoms of sleep apnea to support the finding that the Veteran had sleep apnea in service which continued thereafter.  


The Board finds the September 2013 and June 2014 examination reports to be probative in value.  The Veteran has an extensive amount of symptoms which the examiners addressed in their report.  They considered the Veteran's statements regarding the onset of symptoms in service and opined as to which symptoms were stand alone disabilities and which ones they considered to be a part of another disability.   

In summary, the evidence is at least in equipoise as to whether the Veteran's sleep apnea is related to service.  As such, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's sleep apnea was caused or aggravated by service and service connection is warranted on that basis.  

On the other hand, the Veteran has claimed entitlement to service connection for night sweats as a separate compensable disability, including as due to an undiagnosed illness.  In that regard, the Board finds that the preponderance of the evidence is against that claim.  In particular, the September 2013 VA examiner has opined that night sweats are a symptom of the Veteran's sleep apnea, and not a separate compensable disability.  As such, the Veteran will be compensated for this symptom on that basis and not as a distinct disability, including as due to an undiagnosed illness.  The claim of service connection for night sweats must be denied on that basis.  


ORDER

Entitlement to service connection for obstructive sleep apnea, claimed as sleep disturbances, is granted, subject to regulations applicable to the payment of monetary benefits.  

Entitlement to service connection for night sweats, to include as due to an undiagnosed illness, is denied.  



REMAND

First, the Board finds that there was not substantial compliance with its July 2012 remand and therefore remands the matter again to permit compliance.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  In that regard, in the July 2012 remand, the Board remanded the matters of service connection for joint pain and arthralgia, leg pain and night sweats for an addendum medical opinion which addressed whether the Veteran's symptoms met the criteria for fibromyalgia and/or whether these disorders were directly related to service.  

In March 2013, an addendum medical opinion was obtained, which stated,

There is no evidence of knee, hip, glucose intolerance or headaches in [the Veteran's] service record or shortly thereafter.  No diagnosis was made of his arthralgias on his [Gulf War] examination in 1994; his exam in 2011 did not satisfy the necessary criteria for a diagnosis of fibromyalgia.  Therefore, in my opinion, the knee, hip and glucose intolerance are less likely than not related to his [Gulf War] experiences. 

The Board finds the March 2013 addendum to be inadequate for adjudication purposes.  The March 2013 clinician based his conclusion that the Veteran did not have a diagnosis of fibromyalgia, in part, on the basis that the March 2011 examination which found against a diagnosis for fibromyalgia.  However, the March 2011 examiner did not provide a rationale for this conclusion.  Therefore, the Board finds the March 2013 examiner's reliance on the March 2011 examination report to be misplaced.  As it is unclear as to whether the Veteran's joint and leg pain as well as neurological signs and symptoms are related to the Veteran's Gulf War experience, the Board remands for an adequate Gulf War examination.  

Second, medical opinions were obtained in September 2013 and June 2014 where VA clinicians opined that the Veteran's headaches are associated with his service-connected PTSD and/or sleep apnea.  However, it is unclear as to whether the Veteran's headaches are compensable as a distinct disability (Diagnostic Code 8100), secondary to his service-connected disabilities or whether the headaches are merely a manifestation of the PTSD and/or sleep apnea.  The Veteran has not been provided notice on secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  Also, as there is no adequate opinion of record which addresses this theory of entitlement, the Board finds that a remand is necessary to address secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA electronic claims folder and indicate that review in the examination report.  The examiner should provide a description of all symptoms manifested by the Veteran. 

The examiner should provide an opinion regarding the following:  

(a)  The examiner should provide a diagnosis of any disorder manifested or, in the case that no diagnosis can be made, opine whether it is at least as likely as not (50 percent probability or greater) the Veteran's symptom or symptoms (of joint and leg pain and neurological signs and symptoms) are related to an undiagnosed illness or related to a medically unexplained chronic multi symptom illness. 

(b)  If the Veteran's symptoms of joint and leg pain and neurological signs and symptoms are related to a diagnosed disabilities, whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorders began in or is related to the Veteran's active duty service.

The examiner's attention is directed to the March 2011 VA examination report which found that the Veteran did not have a diagnosis of fibromyalgia.  The Board finds the opinion inadequate because: (a) the examiner did not provide a rationale for the opinion and (b) it appeared that the examiner addressed the Veteran's symptoms separately and did not consider whether the symptoms were related to a medically unexplained chronic multi-symptom illness. 

The examiner should provide a complete rationale for the conclusions reached. 

3.  Then, obtain an addendum opinion from the September 2013 or June 2014 examiner (or other appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the electronic claims file and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches, noted in the September 2013 and June 2014 VA medical opinions, are a manifestation of the Veteran's service-connected PTSD and/or sleep apnea, or whether the headaches at least as likely as not a condition that is 'separate and distinct' from the PTSD and/or sleep apnea.

(b)  If the Veteran's headaches are a separate and distinct disability, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches was caused by his service-connected PTSD and/or sleep apnea.  

(c)  If the Veteran's headaches are a separate and distinct disability, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches are aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD and/or sleep apnea.  

The examiner's attention is directed to the September 2013 and June 2014 VA examination reports which indicate that the Veteran's headache symptoms are related to his service-connected PTSD and/or sleep apnea.  

If aggravation is found, the examiner should address the following medical issues:

i.  the baseline manifestations of the Veteran's headaches found prior to aggravation; and

ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD and/or sleep apnea.

The examiner should provide a complete rationale for the conclusions reached. 

4.  Ensure that the examination reports are adequate.  If they are deficient in any manner, return the reports to the examiner(s) as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


